United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-762
Issued: August 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2007 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated June 1 and November 1, 2006 denying her claim for
consequential injury and her request for surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly refused to authorize appellant’s request
for surgery; and (2) whether appellant has established that she sustained an emotional condition
as a consequence of her accepted employment injury.

FACTUAL HISTORY
On October 13, 2005 appellant, a 62-year-old claims examiner, sustained injuries to her
knees while walking down a flight of stairs during a fire drill. The Office accepted her claim for
infrapatellar bursitis of the left knee and aggravation of osteoarthritis of the lower right leg.1
On February 27, 2006 appellant requested that her claim be expanded to include
depression resulting from her right knee pain. On March 9, 2006 appellant, through her
physician, Dr. Richard David Heekin, a Board-certified orthopedic surgeon, requested
authorization for total right knee arthroscopy and revision of the knee joint.
In a report dated November 4, 2005, Dr. Heekin indicated that appellant’s degenerative
joint disease in the right knee was aggravated by the October 13, 2005 injury. He stated that, at
some point in time, should the right knee pain become activity limiting, he would consider total
knee replacement. On December 5, 2005 Dr. Heekin’s associate, Dr. Rahul Deshmukh, a Boardcertified orthopedic surgeon, noted continued stiffness and pain in the right knee. X-rays of the
right knee showed marked joint-space narrowing along the medial compartment. On February 9,
2006 Dr. Heekin indicated that appellant experienced persistent pain in her right knee since
aggravating her preexisting degenerative joint disease at work during a fire drill. He also stated
that she had endured an episode of depression due to her inability to walk. Physical examination
revealed range of motion in the left knee of 0 to 128 degrees. Range of motion in the right knee
was 0 to 30 degrees. Dr. Heekin found tenderness in the left knee at the lower pole of the
patella. Hamstrings angle was 30 degrees. Dr. Heekin found no varus-valgus laxity.
Examination showed the right limb to be neurovascular intact. He found positive patellofemoral
crepitance with range of motion and positive patellofemoral grind in the right knee. X-rays of
the right knee demonstrated “medial compartment near bone-on-bone degenerative changes with
patella a small osteophyte seen on sunrise view.” Dr. Heekin provided impressions of “left total
knee replacement with postoperative infrapatellar branch saphenous neuritis and patellar
tendinitis” and “right knee degenerative joint disease aggravated by recent stair climbing.” He
recommended that appellant consider unicompartmental versus total right knee replacement
“when symptoms warrant and the depressive episode is medically controlled.” On March 9,
2006 Dr. Heekin’s office submitted a request form seeking authorization for unicompartmental
right knee replacement and arthroscopy. By letter dated April 7, 2006, the Office informed
appellant that the information submitted in support of her request for authorization of right knee
surgery was insufficient. The Office asked appellant to provide x-rays and other medical records
documenting her right knee condition and a report from a physician containing a rationalized
opinion explaining how her need for surgery was causally related to her accepted condition.
Appellant submitted reports dated January 31, February 14 and 28, 2006 from
Dr. Michael Paul Pruitt, a Board-certified psychiatrist. On January 31, 2006 Dr. Pruitt stated that
she “appears to have major depression, single episode, severe without psychosis and panic
disorder with agoraphobia.” Indicating that appellant had been in psychotherapy “off and on”
for many years, he related her belief that her current depression was triggered by her chronic
1

Appellant’s CA-1, filed on October 18, 2005, reflected that she had a preexisting condition of osteoarthritis of
both knees and had undergone a total left knee replacement in 2003.

2

knee problems and work-related stress, resulting from discontinuing benefits on people with
severe psychiatric and medical problems. In an accompanying disability slip, Dr. Pruitt stated
that appellant would need to be out of work until further notice. On February 14, 2006 he
reported that appellant was still dealing with stress related to her knee condition and was
processing her feelings about her work. Dr. Pruitt stated that appellant and her therapist had
agreed that she could not perform the duties of her job. On February 28, 2006 Dr. Pruitt noted
that appellant had been more depressed and hopeless about her situation and her future. She felt
overwhelmed thinking about a return to work and was considering retirement.
Dr. Christopher Holland, Board-certified in the fields of emergency and preventive
medicine, reviewed appellant’s medical records for purposes of determining her eligibility under
the Family Medical Leave Act (FMLA). In a report dated February 28, 2006, Dr. Holland
related Dr. Pruitt’s conclusion that appellant’s panic attacks and depression were due to the
stressful job functions encountered in her recent job change, including having to interview and
make decisions about terminating benefits. Appellant submitted copies of memoranda from
Joseph Poole of the employing establishment to all claims examiners, citing software problems
that allegedly created problems at work and caused anxiety.
On April 12, 2006 the Office referred the medical record and a statement of accepted
facts to the district medical adviser for an opinion as to whether the requested surgery was
appropriate and as to whether appellant had sustained an emotional condition as a consequence
of her accepted employment injury. On April 12, 2006 a district medical adviser recommended
that the Office deny appellant’s request for surgery, noting that she had only minimal
abnormalities in her right knee on examination. He also opined that appellant’s claimed
emotional condition was not a consequence of her accepted condition but rather, predated the
accepted injury. The district medical adviser noted that appellant had been in therapy for
approximately six years and had a history of sexual abuse by her father.
On April 12, 2006 the employing establishment informed the Office that appellant had
not worked since January 2006 and that her claim for a work-related psychological condition was
denied by the Office on February 22, 2006 under File No. 112032152. In its February 22, 2006
decision, the Office found that appellant had failed to establish a compensable factor of
employment.
By letter dated April 19, 2006, Jennifer Valdivieso of the employing establishment
challenged appellant’s claim, noting that her emotional condition claim was formally denied on
February 22, 2006. The employing establishment provided a copy of its February 9, 2006 letter
controverting appellant’s emotional condition claim on the grounds that her condition was longstanding. On April 25, 2006 the Office asked appellant to provide within 30 days all medical
reports related to her psychological condition for the past six years.
By decision dated June 1, 2006, the Office denied appellant’s claim for consequential
injury finding that the medical evidence failed to demonstrate that the claimed emotional
condition was causally related to her accepted October 13, 2005 employment injury. The Office
also denied appellant’s request for authorization for right knee surgery finding that the medical
evidence was insufficient to establish that the need for the surgery requested was a result of the
accepted work incident.

3

By letter dated May 31, 2006, appellant reiterated that her emotional condition was due to
factors of employment and was unrelated to her father’s sexual abuse. She indicated that she had
asked Dr. Heekin to forward medical reports to the Office. On June 29, 2006 the Office asked
appellant to provide additional medical evidence supporting her claim that her underlying knee
condition changed permanently as a result of the October 13, 2005 injury.
In a July 6, 2006 report, Dr. Heekin stated that he performed a total left knee replacement
in 2003. On November 4, 2005 he treated appellant for an October 13, 2005 work-related injury
to her right knee. Dr. Heekin opined that appellant aggravated her degenerative joint disease in
the right knee when she was required to walk down a flight of stairs on that date. Placing all of
appellant’s weight on her right knee, while favoring the left knee, likely caused aggravation of
her right knee arthritis. Dr. Heekin further opined that surgery was necessary to correct the
painful arthritic condition.
On July 14, 2006 appellant requested reconsideration of the Office’s June 1, 2006
decision. By decision dated November 1, 2006, the Office denied modification of its previous
decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of services, appliances and supplies prescribed or recommended by a qualified physician which
the Office, under authority delegated by the Secretary, considers likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of monthly
compensation.2 In interpreting section 8103(a), the Board has recognized that the Office has
broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time.3 The
Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.4
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.5 In order to be entitled to reimbursement
for medical expenses, a claimant must establish that the expenditures were incurred for treatment
of the effects of an employment-related injury. Proof of causal relationship in a case such as this
must include supporting rationalized medical evidence.6 Therefore, in order to prove that the

2

5 U.S.C. § 8103(a).

3

Dale E. Jones, 48 ECAB 648, 649 (1997).

4

James R. Bell, 52 ECAB 414 (2001); Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of
discretion by the Office is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or administrative actions which are contrary to both logic and probable deductions from established facts).
5

Debra S. King, 44 ECAB 203, 209 (1992).

6

Id; Bertha L. Arnold, 38 ECAB 282 (1986).

4

surgical procedure is warranted, appellant must submit evidence to show that the procedure was
for a condition causally related to the employment injury and that the surgery was medically
warranted.7 Both of these criteria must be met in order for the Office to authorize payment.8
ANALYSIS -- ISSUE 1
The Board finds that the Office did not abuse its discretion in declining to authorize
surgery.
The Office accepted appellant’s claim for infrapatellar bursitis of the left knee and
aggravation of osteoarthritis of the lower right leg. On March 9, 2006 appellant’s physician,
Dr. Heekin, requested authorization for total right knee arthroscopy and revision of the knee
joint. Medical evidence submitted in support of appellant’s request included reports from her
physicians, Drs. Heekin and Deshmukh. None of the reports submitted was sufficient to prove
that the requested surgical procedure was for a condition causally related to the employment
injury and that the surgery was medically warranted.
On November 4, 2004 Dr. Heekin indicated that appellant’s degenerative joint disease in
the right knee was aggravated by the October 13, 2005 injury and stated that, at some point in
time, should the right knee pain become activity limiting, he would consider total knee
replacement. On December 5, 2005 Dr. Deshmukh noted that x-rays of the right knee showed
marked joint space narrowing along the medial compartment. On February 9, 2006 Dr. Heekin
indicated that appellant had experienced persistent pain in her right knee since aggravating her
preexisting degenerative joint disease at work during a fire drill. Examination of the right knee
revealed range of motion of 0 to130 degrees and positive patellofemoral crepitance with range of
motion and positive patellofemoral grind. X-rays demonstrated “medial compartment near boneon-bone degenerative changes with patella a small osteophyte seen on sunrise view.” Dr. Heekin
recommended that appellant consider unicompartmental versus total right knee replacement
“when symptoms warrant and the depressive episode is medically controlled.” Although the
above-referenced reports addressed the aggravation of appellant’s right knee condition and
discussed the possible need for corrective surgery, they were equivocal in nature and did not
explain how the need for surgery was causally related to the accepted employment injury.
Therefore, they are of diminished probative value. On July 6, 2006 Dr. Heekin opined that
appellant aggravated her degenerative joint disease in the right knee when she was required to
walk down a flight of stairs on October 13, 2005; that placing all of her weight on her right knee,
while favoring the left knee, likely caused aggravation of her right knee arthritis; and that surgery
was necessary to correct the painful arthritic condition. The medical evidence required to
establish a causal relationship, generally, is rationalized medical opinion evidence, i.e., medical
evidence presenting a physician’s well-reasoned opinion on how the established factor of
employment caused or contributed to claimant’s diagnosed condition. To be of probative value,
the opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
7

Joseph P. Hofmann, 57 ECAB ___ (Docket No. 05-1772, issued March 9, 2006).

8

Dona M. Mahurin, 54 ECAB 309 (2003); Cathy B. Millin, 51 ECAB 331, 333 (2000).

5

specific employment factors identified by the claimant.9 Dr. Heekin’s opinion was not expressed
to a reasonable degree of medical certainty and failed to provide adequate medical rationale
explaining how the requested knee surgery was due to the accepted injury as opposed to a natural
progression of her underlying degenerative condition. It was, therefore, of limited probative
value and was insufficient to prove that the surgical procedure was warranted. As appellant has
neither established that the requested surgery is for an employment condition, nor that it is
medically warranted, the Board finds that the Office did not abuse its discretion in declining to
authorize surgery.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of, and in the course of, employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.
Once the work-connected character of any injury has been established, the subsequent
progression of that condition remains compensable so long as the worsening is not shown to
have been produced by an independent nonindustrial cause and so long as it is clear that the real
operative factor is the progression of the compensable injury, associated with an exertion that in
itself would not be unreasonable under the circumstances.10
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence to establish a
consequential relationship between her depression and the accepted conditions of infrapatellar
bursitis of the left knee and aggravation of osteoarthritis of the lower right leg.
The evidence relevant to appellant’s depression consists primarily of reports from her
psychiatrist, Dr. Pruitt. On January 31, 2006 Dr. Pruitt stated that appellant “appears to have
major depression, single episode, severe without psychosis and panic disorder with
agoraphobia.” Indicating that she had been in psychotherapy “off and on” for many years, he
related appellant’s belief that her current depression was “triggered by her chronic knee
problems and work-related stress, resulting from discontinuing benefits on people with severe
psychiatric and medical problems.” Dr. Pruitt did not provide a definitive diagnosis or an
opinion as to the cause of appellant’s depression. The Board has long held that medical evidence
which does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.11 Dr. Pruitt merely related appellant’s
perception as to the cause of her depression. An award of compensation may not be based on
appellant’s belief of causal relationship. Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish a causal
9

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

10

See Robert J. Wescoe, 54 ECAB 162 (2002).

11

Michael E. Smith, 50 ECAB 313 (1999).

6

relationship.12 On February 14, 2006 Dr. Pruitt reported that appellant was still dealing with
stress related to her knee condition and was processing her feelings about her work. He stated
that appellant and her therapist had agreed that she could not perform the duties of her job. On
February 28, 2006 Dr. Pruitt noted that appellant had been more depressed and hopeless about
her situation and her future. She felt overwhelmed thinking about a return to work and was
considering retirement. Dr. Pruitt did not provide any medical rationale explaining how
appellant’s accepted knee condition caused or contributed to her depression. He did not describe
the onset of appellant’s condition or address her preexisting psychological condition, for which
she had received treatment for many years. Accordingly, Dr. Pruitt’s report is of limited
probative value.
On February 28, 2006 Dr. Holland reviewed appellant’s medical records for purposes of
determining her eligibility under the FMLA. He related Dr. Pruitt’s conclusion that appellant’s
panic attacks and depression were due to the stressful job functions encountered in her recent job
change, including having to interview and make decisions about terminating benefits. However,
the record does not contain a report from Dr. Pruitt containing the opinion allegedly provided to
Dr. Holland. As Dr. Holland did not examine appellant, provide a factual or medical background
or provide his own rationalized opinion as to the cause of appellant’s depression, his report is of
diminished probative value.
The Board finds that the evidence of record is insufficient to discharge appellant’s burden
of establishing that her depression was a consequence of her accepted conditions.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for surgery. The Board further finds that appellant did not meet her burden of proof in
establishing that her depression was a consequence of her accepted conditions of infrapatellar
bursitis of the left knee and aggravation of osteoarthritis of the right lower leg.

12

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, 49 ECAB 215 (1997)

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 1 and June 1, 2006 are affirmed.
Issued: August 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

